--------------------------------------------------------------------------------

Exhibit 10.7



LOCK-UP AGREEMENT
 
THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of October
10, 2019, by and among (i) Lagniappe Ventures LLC, a Delaware limited liability
company, in the capacity under the Business Combination Agreement (as defined
below) as the Purchaser Representative (including any successor Purchaser
Representative appointed in accordance with the Business Combination Agreement,
the “Purchaser Representative”), (ii) the undersigned (“Holder”) and (iii) upon
execution and delivery of a Joinder Agreement (as defined below) in
substantially the form attached as Exhibit A hereto, Pubco (as defined below). 
Any capitalized term used but not defined in this Agreement will have the
meaning ascribed to such term in the Business Combination Agreement.
 
WHEREAS, on or about the date hereof, (i) Tiberius Acquisition Corporation, a
Delaware corporation (together with its successors, “Purchaser”), (ii) the
Purchaser Representative, (iii) International General Insurance Holdings Ltd., a
company organized under the laws of the Dubai International Financial Centre
(the “Company”), and (iv) Wasef Jabsheh, in the capacity thereunder as the
Seller Representative (the “Seller Representative”), entered into that certain
Business Combination Agreement (as amended, modified or supplemented from time
to time in accordance with the terms thereof and Section 4.12 of the Exchange
Agreement (as defined below), including pursuant to the joinder agreements
referenced below, the “Business Combination Agreement”), to which a newly-formed
Bermuda exempted company (“Pubco”) and its newly-formed wholly-owned subsidiary
organized in Delaware (“Merger Sub”) are to become parties thereto pursuant to
joinder agreements to be entered into after the date thereof;
 
WHEREAS, on or after the date of the Business Combination Agreement, certain
shareholders of the Company (each a “Seller”), including Holder, constituting
all or substantially all of the shareholders of the Company, each entered into a
Share Exchange Agreement with the Company, Purchaser and the Seller
Representative (pursuant to which Pubco will become a party thereafter upon
execution of a joinder thereto) (each, an “Exchange Agreement”);
 
WHEREAS, pursuant to the Business Combination Agreement and the Exchange
Agreements, subject to the terms and conditions thereof, among other matters,
(a) Purchaser will merge with and into Merger Sub (the “Merger”), with Purchaser
continuing as the surviving entity and a wholly-owned subsidiary of Pubco, and
with holders of Purchaser’s securities receiving substantially equivalent
securities of Pubco, and (b) Pubco will acquire all or substantially all of the
issued and outstanding capital shares of the Company from the Sellers in
exchange for a mix of cash and common shares of Pubco (subject to the
withholding of the Escrow Shares in accordance with the terms and conditions of
the Business Combination Agreement, the Exchange Agreements and the Escrow
Agreement), with the Company becoming a subsidiary of Pubco (the “Share
Exchange” and together with the Merger and the other transactions contemplated
by the Business Combination Agreement, the “Transactions”);
 
WHEREAS, upon its formation, Pubco shall execute a Joinder Agreement to this
Agreement in the form attached hereto as Exhibit A (a “Joinder Agreement”)
whereby it shall become a party to this Agreement and become subject to the
rights and obligations of Pubco set forth herein;
 
WHEREAS, as of the date hereof, Holder is a holder of capital shares of the
Company in such amounts as set forth underneath Holder’s name on the signature
page hereto; and
 
WHEREAS, pursuant to the Business Combination Agreement, and in view of the
valuable consideration to be received by Holder thereunder, including the rights
under the Registration Rights Agreement, the parties desire to enter into this
Agreement, pursuant to which two-thirds (2/3rds) of the Exchange Shares to be
received by Holder in the Share Exchange, including all of the Escrow Shares and
two-thirds (2/3rds) of any Exchange Shares issued by Pubco after the Closing
pursuant to Section 2.5 of the Business Combination Agreement (all such
securities, together with any securities paid as dividends or distributions with
respect to such securities or into which such securities are exchanged or
converted, the “Restricted Securities”) shall become subject to limitations on
disposition as set forth herein.
 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:
 
1.            Lock-Up Provisions.
 
(a)          Holder hereby agrees not to, during the period commencing from the
Closing and ending on (A) with respect to fifty percent (50%) of the Restricted
Securities (excluding any Escrow Shares), the earlier of (x) six (6) months
after the date of the Closing and (y) the date after the Closing on which Pubco
consummates a liquidation, merger, share exchange or other similar transaction
with an unaffiliated third party that results in all of Pubco’s shareholders
having the right to exchange their equity holdings in Pubco for cash, securities
or other property (a “Subsequent Transaction”), and (B) with respect to the
remaining fifty percent (50%) of the Restricted Securities (including all Escrow
Shares), the earliest of (x) one (1) year after the date of the Closing, (y) the
date on which the last sale price of Pubco Common Shares equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any twenty (20) trading
days within any thirty (30) trading day period commencing at least one-hundred
and fifty (150) days after the Closing and (z) the date after the Closing on
which Pubco consummates a Subsequent Transaction (the “Lock-Up Period”): (i)
lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Restricted Securities, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Restricted
Securities, or (iii) publicly disclose the intention to do any of the foregoing,
whether any such transaction described in clauses (i), (ii) or (iii) above is to
be settled by delivery of Restricted Securities or other securities, in cash or
otherwise (any of the foregoing described in clauses (i), (ii) or (iii), a
“Prohibited Transfer”).  The foregoing sentence shall not apply to the transfer
of any or all of the Restricted Securities owned by Holder (other than the
Escrow Shares until such Escrow Shares are disbursed to Holder from the Escrow
Account in accordance with the terms and conditions of the Business Combination
Agreement, Holder’s Exchange Agreement and the Escrow Agreement) (I) by bona
fide gift, including to charitable or educational institutions, (II) will or
other testamentary document or intestate succession upon the death of Holder,
(III) to any Permitted Transferee, (IV) pursuant to a court order or settlement
agreement related to the distribution of assets in connection with the
dissolution of marriage or civil union or (V) solely with respect to a transfer
of all of the Restricted Securities owned by Holder (other than the Escrow
Shares as described above) at such time in one transaction or a series of
related transactions, pursuant to private block transfers to any person or
entity or group of persons or entities; provided, however, that in any of cases
(I), (II), (III), (IV) or (V) it shall be a condition to such transfer that the
transferee executes and delivers to Pubco and the Purchaser Representative an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Agreement applicable to Holder, and
there shall be no further transfer of such Restricted Securities except in
accordance with this Agreement.  As used in this Agreement, the term “Permitted
Transferee” shall mean: (A) the members of Holder’s immediate family (for
purposes of this Agreement, “immediate family” shall mean with respect to any
natural person, any of the following: such person’s spouse, the siblings of such
person and his or her spouse, and the direct descendants and ascendants
(including adopted and step children and parents) of such person and his or her
spouses and siblings), (B) any trust or other entity for the direct or indirect
benefit of or for which any  trustee or beneficiary is Holder or one or more
members of the immediate family of Holder, (C) any entity or trust for bona fide
estate or tax planning purposes, (D) if Holder is a trust, to the trustor or
beneficiary of such trust or to the estate of a beneficiary of such trust, (E)
if Holder is an entity, as a distribution to limited partners, shareholders,
members of, or owners of similar equity interests in Holder upon the liquidation
and dissolution of Holder or (F) to any affiliate of Holder.  Holder further
agrees to execute such agreements as may be reasonably requested by Pubco or the
Purchaser Representative that are consistent with the foregoing or that are
necessary to give further effect thereto.  For the avoidance of doubt, one-third
(1/3rd) of the Exchange Shares received by Holder (excluding any Escrow Shares)
will not be Restricted Securities and will not be subject to any of the
restrictions set forth in this Agreement.  If any Exchange Shares are issued by
Pubco after the Closing pursuant to Section 2.5 of the Business Combination
Agreement, 1/3rd of such additional Exchange Shares will not be Restricted
Securities, and the remainder of such additional Exchange Shares will be
additional Restricted Securities hereunder, with fifty percent (50%) of such
additional Restricted Securities being subject to the Lock-Up Period described
in clause (A) of the first sentence of this Section 1(a) and the remaining fifty
percent (50%) of such additional Restricted Securities being subject to the
Lock-Up Period described in clause (B) of the first sentence of this Section
1(a).
 
2

--------------------------------------------------------------------------------

(b)          Holder further acknowledges and agrees that it shall not be
permitted to engage in any Prohibited Transfer with respect to any Escrow Shares
until both the applicable Lock-Up Period has expired and such Escrow Shares have
been disbursed to Holder from the Escrow Account in accordance with the terms
and conditions of the Business Combination Agreement, Holder’s Exchange
Agreement and the Escrow Agreement.
 
(c)          If any Prohibited Transfer is made or attempted contrary to the
provisions of this Agreement, such purported Prohibited Transfer shall be null
and void ab initio, and Pubco shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose.  In order to enforce this Section 1, Pubco may impose stop-transfer
instructions with respect to the Restricted Securities of Holder (and Permitted
Transferees and assigns thereof) until the end of the Lock-Up Period.
 
(d)         During the applicable Lock-Up Period (and with respect to any Escrow
Shares, if longer, during the period when such Escrow Shares are held in the
Escrow Account), each certificate evidencing any Restricted Securities shall be
stamped or otherwise imprinted with a legend in substantially the following
form, in addition to any other applicable legends:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF OCTOBER 10, 2019, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE OF
THE ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS
AMENDED.  A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.” 
 
(e)         For the avoidance of any doubt, Holder shall retain all of its
rights as a shareholder of Pubco with respect to the Restricted Securities
during the Lock-Up Period, including the right to vote any Restricted
Securities, but subject to the obligations under the Business Combination
Agreement, Holder’s Exchange Agreement and the Escrow Agreement.
 
2.           Miscellaneous. 
 
(a)          Termination of Business Combination Agreement.  This Agreement
shall be binding upon Holder upon Holder’s execution and delivery of this
Agreement, but this Agreement shall only become effective upon the Closing.  In
the event that the Business Combination Agreement is terminated in accordance
with its terms prior to the Closing, this Agreement shall automatically
terminate and become null and void, and the parties shall have no obligations
hereunder. 
 
3

--------------------------------------------------------------------------------

(b)          Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  This Agreement
and all obligations of Holder are personal to Holder and may not be transferred
or delegated by Holder at any time.  Pubco may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of Holder (but from and after the Closing, the
consent of the Purchaser Representative shall be required).  If the Purchaser
Representative is replaced in accordance with the terms of the Business
Combination Agreement, the replacement Purchaser Representative shall
automatically become a party to this Agreement as if it were the original
Purchaser Representative hereunder. 
 
(c)          Third Parties.  Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person or entity that is not a party hereto or
thereto or a successor or permitted assign of such a party. 
 
(d)         Governing Law; Jurisdiction.  This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York County, New York (or in any appellate
courts thereof) (the “Specified Courts”).  Each party hereto hereby (i) submits
to the exclusive jurisdiction of any Specified Court for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto
and (ii) irrevocably waives, and agrees not to assert by way of motion, defense
or otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court.  Each party agrees that a final judgment in any Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Each party irrevocably
consents to the service of the summons and complaint and any other process in
any other action or proceeding relating to the transactions contemplated by this
Agreement, on behalf of itself, or its property, by personal delivery of copies
of such process to such party at the applicable address set forth in Section
2(g).  Nothing in this Section 2(d) shall affect the right of any party to serve
legal process in any other manner permitted by applicable law. 
 
(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e). 
 
(f)          Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) shall be deemed in each case to be followed by the words
“without limitation”; (iii) the words “herein,” “hereto,” and “hereby” and other
words of similar import shall be deemed in each case to refer to this Agreement
as a whole and not to any particular section or other subdivision of this
Agreement; and (iv) the term “or” means “and/or”. The parties have participated
jointly in the negotiation and drafting of this Agreement. Consequently, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.



4

--------------------------------------------------------------------------------

(g)          Notices.  All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 

     
If to the Purchaser Representative , to:
with a copy (that shall not constitute notice), to:
 
  Lagniappe Ventures LLC
Ellenoff Grossman & Schole LLP
3601 N. Interstate 10 Service Rd. W.
1345 Avenue of the Americas, 11th Floor
Metairie, LA 70002, U.S.A.
New York, New York  10105, USA
Attn:  Andrew J. Poole
Attn:
Stuart Neuhauser, Esq.
Telephone No.:  (504) 754-6671

Matthew A. Gray, Esq.

Email:  APoole@tiberiusco.com
Facsimile No.:  (212) 370-7889
  Telephone No.:  (212) 370-1300

Email:
sneuhauser@egsllp.com

 
mgray@egsllp.com




If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.
 
If to Pubco, to: the address set forth in the Joinder Agreement




(h)         Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of Pubco, the Purchaser Representative and Holder.  No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof.  No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision. 
 
(i)         Severability.  In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision. 
 
5

--------------------------------------------------------------------------------

(j)          Specific Performance.  Holder acknowledges that its obligations
under this Agreement are unique, recognizes and affirms that in the event of a
breach of this Agreement by Holder, money damages will be inadequate and Pubco
(and the Purchaser Representative on behalf of Pubco) will have no adequate
remedy at law, and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by Holder in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of Pubco and the Purchaser Representative shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity. 
 
(k)         Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Business Combination Agreement, Holder’s
Exchange Agreement or any other Ancillary Document.  Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of Pubco and the Purchaser Representative or any of the obligations of Holder
under any other agreement between Holder and Pubco or the Purchaser
Representative or any certificate or instrument executed by Holder in favor of
Pubco or the Purchaser Representative, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of Pubco or
the Purchaser Representative or any of the obligations of Holder under this
Agreement.
 
(l)          Further Assurances.  From time to time, at another party’s request
and without further consideration (but at the requesting party’s reasonable cost
and expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
(m)        Counterparts; Facsimile.  This Agreement may also be executed and
delivered by facsimile signature or by email in portable document format in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.
 
 

 
The Purchaser Representative:
     
LAGNIAPPE VENTURES LLC,
 
solely in its capacity under the Business Combination Agreement as the Purchaser
Representative
     
By:
/s/ Michael Gray
     
Name:  Michael Gray
   
Title:  Managing Member


{Additional Signature on the Following Page}
 
{Signature Page to Lock-Up Agreement}
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 
 
Holder:




Name of Holder:
Argo Re Limited
 



By:
/s/ Matthew Wilken
   
Name:  Matthew Wilken
   
Title:  President
 


Number of Company Ordinary Shares:

18,686,229


 
Address for Notice:
 
Address:

 


 
 
 

Facsimile No.:

 
Telephone No.:

 

Email:

 



{Signature Page to Lock-Up Agreement}
 

--------------------------------------------------------------------------------


EXHIBIT A
FORM OF JOINDER AGREEMENT
TO LOCK-UP AGREEMENT


This JOINDER AGREEMENT, dated as of ______________, 2019 (this “Joinder”), is
executed and delivered by [Pubco], a Bermuda exempted company (“Pubco”),
pursuant to the Lockup  Agreement entered into on or about October 10, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Lockup
Agreement”) by and among (i) Lagniappe Ventures LLC, a Delaware limited
liability company, in the capacity under the Business Combination Agreement as
the Purchaser Representative (the “Purchaser Representative”), (ii) Argo Re
Ltd., as the Holder party thereunder, and (iii) Pubco upon the execution and
delivery of this Joinder.  Capitalized terms used but not otherwise defined
herein have the respective meanings set forth in the Lockup Agreement.
 
1.          Joinder to the Lock-Up Agreement.  Upon the execution of this
Joinder by Pubco and delivery hereof to the Purchaser Representative and the
Holder, Pubco shall become party to the Lockup Agreement, and will be fully
bound by, and subject to, all of the terms and conditions of the Lockup
Agreement as the “Pubco” party thereto as though an original party thereto for
all purposes thereof and with all the rights, privileges, obligations and
responsibilities of Pubco as set forth therein as of the date of this Joinder
Agreement set forth above.  Pubco hereby acknowledges that it has received and
reviewed a complete copy of the Lockup Agreement.
 
2.           Incorporation by Reference. All terms and conditions of the Lockup
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.
 
3.           Notices. All notices under the Lockup Agreement to Pubco shall be
directed to:
 

   
If to Pubco, to:
with a copy (which is not notice) to:
   
[Pubco]
[Address]
Attn: [      ]
Facsimile No.:  [     ]
Telephone No.:  [     ]
Email:  [   ]
Freshfields Bruckhaus Deringer LLP

Level 6, Al Sila Tower, Abu Dhabi Global
Market Square, Al Maryah Island
PO Box 129817
Attn: Michael Hilton
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com


and


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com


and


the Purchaser Representative (and its copies for notices under the Lock-Up
Agreement)
   




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pubco has duly executed and delivered this Joinder as of the
date first above written.
 


 
Pubco:
     
[PUBCO]
       
By:

     
Name:
   
Title:

 
 {Signature Page to Lock-Up Agreement Joinder}





--------------------------------------------------------------------------------